Sub-Item 77O (1) BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. -BNY Mellon Absolute Insight Multi-Strategy Fund On July 27, 2016, BNY Mellon Absolute Insight Multi-Strategy Fund (the "Fund"), a series of BNY Mellon Absolute Insight Funds, Inc., purchased 128,000 4.125% Notes due 2046 issued by Verizon Communications Inc. (CUSIP No. 92343VDC5) (the "Notes") at a purchase price of $99.947 per Note, including underwriter compensation of 0.750%. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities, Inc. BNY Mellon Capital Markets, LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. Great Pacific Securities Lebenthal & Co., LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mischler Financial Group, Inc. Mizuho Securities USA Inc. Morgan Stanley & Co. LLC PNC Capital Markets LLC SMBC Nikko Securities America, Inc. The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 7-8, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O (2) BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. -BNY Mellon Absolute Insight Multi-Strategy Fund On September 7, 2016, BNY Mellon Absolute Insight Multi-Strategy Fund (the "Fund"), a series of BNY Mellon Absolute Insight Funds, Inc., purchased 302 1.375% Senior Notes due 2028 issued by Thermo Fisher Scientific Inc. (CUSIP No. QZ4839499) (the "Notes") at a purchase price of $112.107 per Note, including underwriter compensation of 0.475%. The Notes were purchased from J.P. Morgan Securities plc, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Bank PLC J.P. Morgan Securities plc Mizuho International plc Morgan Stanley & Co. International plc Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 7-8, 2016. These materials include additional information about the terms of the transaction. Sub-Item 77O (3) BNY MELLON ABSOLUTE INSIGHT FUNDS, INC. -BNY Mellon Absolute Insight Multi-Strategy Fund On October 7, 2016, BNY Mellon Absolute Insight Multi-Strategy Fund (the "Fund"), a series of BNY Mellon Absolute Insight Funds, Inc., purchased 15 7.250% Senior Notes due 2024 issued by CBS Radio Inc. (CUSIP No. 124847AC8) (the "Notes") at a purchase price of $100.00 per Note, including underwriter compensation of 1.5%. The Notes were purchased from Deutsche Bank Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNP Paribas BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Drexel Hamilton, LLC Goldman, Sachs & Co. J.P. Morgan Securities LLC Lebenthal & Co., LLC Loop Capital Markets LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. MUFG Securities Americas Inc. RBC Capital Markets, LLC Samuel A. Ramirez & Company, Inc. SMBC Nikko Securities America, Inc. Société Générale S.A. TD Securities (USA) LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 28, 2017. These materials include additional information about the terms of the transaction.
